Case 7:20-cv-00323-MFU-RSB Document 12 Filed 08/03/20 Page 1 of 1 Pageid#: 54




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

DWAYNE GRAY MILLER, JR.,                                )
    Plaintiff,                                          )        Civil Action No. 7:20cv00323
                                                        )
v.                                                      )        MEMORANDUM OPINION
                                                        )
HAROLD CLARKE,                                          )        By: Michael F. Urbanski
    Defendant.                                          )        Chief United States District Judge

         Plaintiff Dwayne Gray Miller, Jr., a Virginia inmate proceeding pro se, filed a civil action

pursuant to 42 U.S.C. § 1983. Miller’s original complaint alleged no facts against or conduct

committed by the named defendants, however. To state a cause of action under § 1983, a plaintiff

must allege facts indicating that he has been deprived of rights guaranteed by the Constitution or

laws of the United States and that this deprivation resulted from conduct committed by a person

acting under color of state law. West v. Atkins, 487 U.S. 42 (1988). The court conditionally

filed Miller’s complaint, advised him that the complaint was deficient because it failed to allege

facts against or conduct committed by the defendants, and gave Miller the opportunity to amend

the complaint. See ECF No. 10. Miller filed an amended complaint against Harold Clarke, but

still does not allege any facts against or conduct committed by Clarke. See ECF No. 11.

Accordingly, the court will dismiss this action without prejudice pursuant to 42 U.S.C.

§ 1997e(c)(1), for failure to state a claim.1
                      31st
         ENTER: This ____ day of July, 2020.
                                                                                               Mike Urbanski
                                                                                               cn=Mike Urbanski, o=US Courts,
                                                                                               ou=Western District of Virginia,
                                                                                               email=mikeu@vawd.uscourts.gov, c=US

                                                                 ____________________________________
                                                                                               2020.07.31 17:52:53 -04'00'


                                                                 Michael F. Urbanski
                                                                 Chief United States District Judge


         1
            Miller’s amended complaint alleges, in toto: “My 8th Amendment right was violated as medical staff and
facility staff did not respond reasonably to the risk of my medical needs leaving me in excruciating pain and bleeding.”
The court notes that in addition to failing to identify any action or inaction by Clarke, Miller’s allegations are far too
vague to state a claim against anyone.
